{¶ 96} I respectfully dissent from the majority's view in Assignments of Error II, III, and VII that R.C. 2744.05(A) abrogates the provisions of R.C. 2744.09 which specifically excludes employment claims from the provisions of R.C. Chapter 2744.
 {¶ 97} R.C. 2744.09 specifically exempts employment claims as set forth in the majority opinion at ¶ 30-33. Pursuant to the unambiguous language contained therein, sovereign immunity protection is abrogated for employment claims regardless of the lack of a statutory directive in R.C. 4112.99.
 {¶ 98} I would find punitive damages may be assessed against a political subdivision in cases such as the one sub judice. *Page 1